United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2857
                        ___________________________

Shondel Church; Randall Lee Dalton; Dorian Samuels; Viola Bowman; Brian Richman

                        lllllllllllllllllllllPlaintiffs - Appellees

                                            v.

 State of Missouri; Michael L. Parson,1 in his official capacity as Governor of the
                                State of Missouri

                      lllllllllllllllllllllDefendants - Appellants

Michael Barrett; H. Riley Bock; Charles R. Jackson; Craig Chval; A. Crista Hogan

                             lllllllllllllllllllllDefendants
                                     ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                             Submitted: April 10, 2018
                              Filed: January 10, 2019
                                  ____________

Before GRUENDER, MELLOY, and BENTON, Circuit Judges.
                          ____________


      1
       While this appeal was pending, Eric R. Greitens resigned as governor of
Missouri. His successor, Michael L. Parson, is automatically substituted under
Federal Rule of Appellate Procedure 43(c)(2). See Digital Recognition Network, Inc.
v. Hutchinson, 803 F.3d 952, 952 n.1 (8th Cir. 2015).
BENTON, Circuit Judge.

       This is a class action against the State and governor of Missouri, the director of
the Missouri State Public Defender office, and the commissioners of the Missouri
State Public Defender Commission. The plaintiffs alleged that the State “has failed
to meet its constitutional obligation to provide indigent defendants with meaningful
representation.” Invoking sovereign immunity, the State and governor moved to
dismiss. The governor also invoked legislative immunity. The district court denied
the motion. Church v. Missouri, 268 F. Supp. 3d 992 (W.D. Mo. 2017). The director
and commissioners do not appeal. Having jurisdiction under 28 U.S.C. § 1291
through the collateral order doctrine,2 this court reverses and remands.

                                           I.

       The Sixth Amendment guarantees indigent defendants in criminal cases the
right to appointed counsel. Gideon v. Wainwright, 372 U.S. 335, 344-45 (1963).
Because the right to counsel is “fundamental and essential to a fair trial,” it is
“protected against state invasion by the Due Process Clause of the Fourteenth
Amendment.” Id. at 341-42.

       The State usually provides counsel through the Missouri State Public Defender.
See State ex rel. Missouri Pub. Def. Comm’n v. Pratte, 298 S.W.3d 870, 875 (Mo.
banc 2009) (indigent defense is “a duty which constitutionally is the burden of the
State,” and “[w]hen a defendant is found to be indigent in Missouri, the defendant’s
Sixth Amendment right to counsel is usually met by the judge appointing the ‘Office
of State Public Defender’”) (citation omitted). Here, the plaintiffs “were all charged

      2
       See Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S.
139, 147 (1993); Fryberger v. University of Ark., 889 F.3d 471, 473 (8th Cir. 2018);
McDonough Assocs., Inc. v. Grunloh, 722 F.3d 1043, 1048 (7th Cir. 2013); Scott v.
Taylor, 405 F.3d 1251, 1253 (11th Cir. 2005).

                                          -2-
with crimes in Missouri state court and, as a result of their indigency, were entitled to
representation by the MSPD.” They bring this lawsuit “on behalf of themselves and
a putative class of all indigent defendants in criminal and juvenile proceedings in
Missouri who are eligible for representation by the MSPD.” The putative class does
not include individuals seeking post-conviction relief. See Mo. Sup. Ct. R. 24.035(e),
29.15(e) (requiring appointment of counsel for all pro se, indigent, post-conviction
movants).

       The plaintiffs allege: “The State’s indigent defense budget is shockingly
inadequate. . . . Without sufficient funding, overstretched and under-resourced
[MSPD] attorneys are forced to handle far too many cases and to devote far too few
hours to each case.” They argue they “have suffered and continue to suffer the denial
of adequate counsel at critical stages of their criminal cases due to these systemic
caseload problems among MSPD attorney.” They seek “a declaratory judgment
stating that their right to counsel is being violated and an order enjoining the ongoing
violation of their rights and requiring Defendants to propose a remedial plan to the
court.”

                                           II.

       The State of Missouri invokes sovereign immunity for itself. “This court
reviews de novo questions of sovereign immunity.” Fryberger, 889 F.3d at 473.
“Sovereign immunity is the privilege of the sovereign not to be sued without its
consent.” Virginia Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 253 (2011).
The Eleventh Amendment is “one particular exemplification of that immunity.”
Federal Mar. Comm’n v. South Carolina State Ports Auth., 535 U.S. 743, 753
(2002). The State removed this case to federal court, waiving its Eleventh
Amendment immunity. See Lapides v. Board of Regents of Univ. Sys. of Ga., 535
U.S. 613, 624 (2002) (“We conclude that the State’s action joining the removing of
this case to federal court waived its Eleventh Amendment immunity”).

                                          -3-
        But “[s]tates also enjoy a broader sovereign immunity, which applies against
all private suits, whether in state or federal court.” Beaulieu v. Vermont, 807 F.3d
478, 483 (2d Cir. 2015), citing Alden v. Maine, 527 U.S. 706, 713 (1999) (“We have
. . . sometimes referred to the States’ immunity from suit as ‘Eleventh Amendment
immunity.’ The phrase is convenient shorthand but something of a misnomer, for the
sovereign immunity of the States neither derives from, nor is limited by, the terms of
the Eleventh Amendment.”). The Supreme Court “has repeatedly held that the
sovereign immunity enjoyed by the States extends beyond the literal text of the
Eleventh Amendment.” Fed. Mar. Comm’n, 535 U.S. at 754.

        “The preeminent purpose of state sovereign immunity is to accord States the
dignity that is consistent with their status as sovereign entities.” Id. at 760.
Developed at common law, “immunity from suit is a fundamental aspect of the
sovereignty which the States enjoyed before the ratification of the Constitution.”
Alden, 527 U.S. at 713. See also Nevada v. Hall, 440 U.S. 410, 414-16 (1979)
(explaining sovereign immunity’s common-law origins). “States entered the Union
with their sovereign immunity intact, unlimited by Article III’s jurisdictional grant.”
Stewart, 563 U.S. at 253. “The leading advocates of the Constitution assured the
people in no uncertain terms that the Constitution would not strip the States of
sovereign immunity.” Alden, 527 U.S. at 716. “The founding generation thought it
‘neither becoming nor convenient that the several States of the Union, invested with
that large residuum of sovereignty which had not been delegated to the United States,
should be summoned as defendants to answer the complaints of private persons.’” Id.
at 748, quoting In re Ayers, 123 U.S. 443, 505 (1887).

       “[N]either logic nor precedent supports the proposition that a state waives its
general state sovereign immunity by removing an action from state court to federal
court.” Beaulieu, 807 F.3d at 486. Missouri’s state sovereign immunity applies
unless “it is waived or a statutory or recognized common law exception, such as

                                         -4-
consent, is applicable.” Metropolitan St. Louis Sewer Dist. v. City of Bellefontaine
Neighbors, 476 S.W.3d 913, 914 (Mo. banc 2016). The plaintiffs assert both a waiver
and a common-law exception, contending that sovereign immunity does not apply in
Missouri when a plaintiff seeks prospective equitable relief to enforce the State’s
affirmative duty or obligation.

                                          A.

       Courts “give effect” to a state’s waiver of sovereign immunity “only where
stated by the most express language or by such overwhelming implication from the
text as [will] leave no room for any other reasonable construction.’” Port Auth.
Trans-Hudson Corp. v. Feeney, 495 U.S. 299, 305 (1990), quoting Atascadero State
Hosp. v. Scanlon, 473 U.S. 234, 239-40 (1985). Express language does appear in
section 537.600, RSMo 2016, which “carve[s] out limited exceptions [for negligent
operation of motor vehicles and dangerous conditions of public property] to a general
rule of immunity.” Bellefontaine, 476 S.W.3d at 921.

       Emphasizing two Missouri Court of Appeals opinions, the plaintiffs argue that
sovereign immunity does not bar a claim for equitable relief to enforce the State’s
affirmative “duty or obligation.” In Wyman v. Missouri Department of Mental Health,
376 S.W.3d 16, 23 (Mo. App. 2012), the court of appeals said it “found no case which
applies § 537.600 to a claim seeking only equitable relief.” The Court of Appeals then
stated that “sovereign immunity does not necessarily bar a claim for injunctive relief
which seeks to reverse a state agency’s prior violation of its statutory obligations, or
to prevent future violations.” Wyman, 376 S.W.3d at 23. In 2018, the Court of
Appeals–citing the district court’s decision here–quoted and followed Wyman.
Missouri State Conf. of NAACP v. State, 2018 WL 5492832, at *6 (Mo. App. Oct.
30, 2018).




                                          -5-
      Both the Wyman and NAACP opinions fail to address the abundant contrary
Missouri authority on sovereign immunity. In 2016 and 2017, the Supreme Court of
Missouri stated: “Sovereign immunity is the rule, not the exception.” Bellefontaine,
476 S.W.3d at 914; Newsome v. Kansas City Mo. Sch. Dist., 520 S.W.3d 769, 775
(Mo. banc 2017). Of critical importance here, the Missouri Supreme Court held that

      in the absence of an express statutory exception to sovereign immunity,
      or a recognized common law exception such as the proprietary function
      and consent exceptions, sovereign immunity is the rule and applies to all
      suits against public entities.

Bellefontaine, 476 S.W.3d at 921-22 (emphasis added). Because—except for
statutory and common-law exceptions—sovereign immunity bars all suits against the
State, it bars suits for prospective equitable relief.

        The plaintiffs claim that Bellefontaine covers only suits for damages because
that is all the plaintiff there sought. To the contrary, Bellefontaine follows the long-
established Missouri precedent on sovereign immunity. Granting injunctive relief
against an unconstitutional law in 1908, the Missouri Supreme Court held:

      That the sovereign state may not be sued is a truism . . . . But
      defendants . . . . ministerial officers, charged to be about to do irreparable
      injury . . . . are not beyond the strong arm of a court of equity.

Merchants’ Exchange of St. Louis v. Knott, 111 S.W. 565, 574 (Mo. banc 1908)
(agreeing with the Ex parte Young doctrine for state injunction cases just two months
after the United States Supreme Court’s decision). The Missouri Supreme Court has
repeatedly followed this approach.

      The amenability of respondents as executive or administrative officers
      of the State to the restrictive power of the courts in a proceeding of this
      character has been frequently declared in a number of cases . . . . It is not

                                           -6-
      to be understood from these cases that the state itself can be enjoined;
      but, when its officers act in an unconstitutional or illegal manner they are
      not to be regarded as acting for the state, and they may be enjoined.

Carson v. Sullivan, 223 S.W. 571, 571 (Mo. banc 1920) (citing several cases
including Merchants’ Exchange and Ex parte Young). See, e.g., Nacy v. Le Page,
111 S.W.2d 25, 25–26 (Mo. banc 1937) (“because the state may not be sued without
its consent” and because a garnishment “seeks to compel action on the part of the
state,” a state court may not require the State to submit to a legal writ of garnishment)
(changed by § 525.310, RSMo 1943); State ex rel. Eagleton v. Hall, 389 S.W.2d 798,
801 (Mo. banc 1965) (a will-contest suit affecting residuary estate left to state is a suit
against the state, thus barred by sovereign immunity) , quoted in Bellefontaine, 476
S.W.3d at 921; Garland v. Ruhl, 455 S.W.3d 442, 446 (Mo. banc 2015) (even when
a statute authorizes award of attorney fees against the state, sovereign immunity
prevents ordering the state to do so, due to strict construction of the statute).

      Because the two Court of Appeals opinions have a limited consideration of
controlling Missouri Supreme Court cases and fail even to address contrary authority,
the Wyman and NAACP cases are not instructive as to how the Missouri Supreme
Court would decide the sovereign immunity issue in this case. See United Fire &
Cas. Co. v. Titan Contractors Serv., Inc., 751 F.3d 880, 885 n.2 (8th Cir. 2014).

       The plaintiffs cite five cases where the Missouri Supreme Court affirmed
injunctions directed at the State. See Weinschenk v. State, 203 S.W.3d 201, 205 (Mo.
banc 2006); Brooks v. State, 128 S.W.3d 844, 851 (Mo. banc 2004); Rolla 31 Sch.
Dist. v. State, 837 S.W.2d 1, 7 (Mo. banc 1992); Pohl v. State Highway Comm’n, 431
S.W.2d 99, 107 (Mo. banc 1968); Koplar v. State Tax Comm’n, 321 S.W.2d 686, 697
(Mo. 1959). These five cases, plaintiffs assert, show it is “perfectly ordinary” to
enjoin the State itself to force compliance with its obligations.




                                           -7-
       First, in the three most recent cases, state officials–subject to Missouri’s Ex
parte Young doctrine–were also named as defendants. Weinschenk, 203 S.W.3d at
204 n.1 (secretary of state); Brooks, 128 S.W.3d at 846 (attorney general); Rolla, 837
S.W.2d at 2 & n. 2 (naming the “various state officials” who were defendants). The
Pohl case is an “injunction suit by taxpayers.” Pohl, 431 S.W.2d at 100. See
Manzara v. State, 343 S.W.3d 656, 658-59 (Mo. banc 2011) (reviewing history of
taxpayer suits since 1873 and holding “when a public interest is involved and public
monies are being expended for an illegal purpose, taxpayers have the right to enjoin
the action” so “government officials conform to the dictates of the law”). The Koplar
case is a judicial review of administrative decisions under the Missouri Administrative
Procedure Act–specifically held to be a “waiver of sovereign immunity.” See St.
Louis County v. State, 424 S.W.3d 450, 454 n.3 (Mo. banc 2014) (statute authorizing
judicial review of administrative decisions is a waiver of sovereign immunity). As a
result, none of these five cases even hint at the threshold question presented here:
whether Missouri’s sovereign immunity covers suits for prospective equitable relief.
“Questions which merely lurk in the record, neither brought to the attention of the
court nor ruled upon, are not to be considered as having been so decided as to
constitute precedents.” Cooper Indus., Inc. v. Aviall Servs., Inc., 543 U.S. 157, 170
(2004). See also Byrne & Jones Enters., Inc. v. Monroe City R-1 Sch. Dist., 493
S.W.3d 847, 855 (Mo. banc 2016) (“Judicial decisions must be construed with
reference to the facts and issues of the particular case, and that the authority of the
decision as a precedent is limited to those points of law which are raised by the record,
considered by the court, and necessary to a decision.”) (citation omitted).

       Second, adopting the plaintiffs’ view creates a judicial exception to sovereign
immunity. But Bellefontaine rejects that, explaining it would “not judicially create an
exception to the common law rule of sovereign immunity” to address the specific
situation there because the issue presented “policy concerns . . . for the legislature.”
Bellefontaine, 476 S.W.3d at 923. The legislature—not the judiciary—must waive
sovereign immunity. Id. at 921 (“This Court cannot read into the statute an exception

                                          -8-
to sovereign immunity or imply waivers not explicitly created in the statute.”). See
also Winston v. Reorganized Sch. Dist. R-2, Lawrence Cnty., 636 S.W.2d 324, 328
(Mo. banc 1982) (“[W]e are mindful of the oft repeated principle that, within
constitutional limits, a sovereign may prescribe the terms and conditions under which
it may be sued, and the decision to waive immunity, and to what extent it is waived,
lies within the legislature’s purview.”). The parties have not cited a Missouri statute
that waives sovereign immunity for prospective equitable relief. The five cases they
cite, Wyman/NAACP, or other states’ decisions cannot serve as a substitute.

       True, Bellefontaine does not address the precise issue here. But it says that
sovereign immunity “is the rule—not the exception—even in the absence of prior
cases specifically addressing this issue.” Bellefontaine, 476 S.W.3d at 922. “When
there is no state supreme court case directly on point, our role is to predict how the
state supreme court would rule if faced with the [same issue] before us.” Blankenship
v. USA Truck, Inc., 601 F.3d 852, 856 (8th Cir. 2010) (alteration in original) (citation
omitted). See also Craven v. University of Colo. Hosp. Auth., 260 F.3d 1218, 1231
(10th Cir. 2001) (applying the same rule to a sovereign immunity issue). This court
predicts that the Missouri Supreme Court would apply Bellefontaine’s long-
established principles to cases involving prospective equitable relief. Missouri does
not have a waiver of sovereign immunity for prospective equitable relief “stated by
the most express language or by such overwhelming implication from the text as [will]
leave no room for any other reasonable construction.” Feeney, 495 U.S. at 305.

                                          B.

       Plaintiffs also assert a recognized common law exception to sovereign
immunity. See Bellefontaine, 476 S.W.3d at 921-22 (stating sovereign immunity
applies to all suits, in the absence of a recognized common law exception). The
Bellefontaine case notes two such exceptions, consent and “proprietary function” (of
municipalities). Id. Neither of these apply here.

                                          -9-
        Citing Blackstone, law review articles, a common-law case, and other state
courts, the plaintiffs argue that “even at common law, courts of equity enforced the
Crown’s obligations.” See generally Armstrong v. Exceptional Child Ctr., Inc., 135
S. Ct. 1378, 1384 (2015) (“It is true enough that we have long held that federal courts
may in some circumstances grant injunctive relief against state officers who are
violating, or planning to violate, federal law. . . . The ability to sue to enjoin
unconstitutional actions by state and federal officers is the creation of courts of equity,
and reflects a long history of judicial review of illegal executive action, tracing back
to England.”) (emphasis added), citing Young, 209 U.S. at 150-51 (other citations
omitted).

       The State counters, with arguments based on the “law or equity” phrase in the
Eleventh Amendment and the Supreme Court’s words in an Eleventh Amendment
case that

      sovereign immunity applies regardless of whether a private plaintiff’s
      suit is for monetary damages or some other type of relief. See [Seminole
      Tribe of Fla. v. Florida, 517 U.S. 44, 58 (1996)] (“[W]e have often made
      it clear that the relief sought by a plaintiff suing a State is irrelevant to
      the question whether the suit is barred by the Eleventh Amendment”).


Fed. Mar. Comm’n, 535 U.S. at 765-66 (emphasis added).

        These expertly briefed arguments are beside the point. The Missouri Supreme
Court is the “custodian” of the common law in Missouri. Townsend v. Townsend,
708 S.W.2d 646, 649-50 (Mo. banc 1986). That Court has rejected that “the state
itself can be enjoined.” Carson, 223 S.W. at 571, following Merchants’ Exchange,
111 S.W. at 574. A recognized common law exception to Missouri’s sovereign
immunity does not apply here.


                                           -10-
                                          III.

        The plaintiffs argue that even if sovereign immunity bars prospective injunctive
relief, the State “can be sued directly for equitable relief for failing to comply with a
federal constitutional obligation, here, the Sixth Amendment.” They stress First
English Evangelical Lutheran Church v. County of Los Angeles, 482 U.S. 304 (1987),
and Reich v. Collins, 513 U.S. 106 (1994).

       In First English, the Supreme Court stated it “has frequently repeated the view
that, in the event of a taking, the compensation remedy is required by the
Constitution.” First English, 482 U.S. at 316. It footnoted:

      The Solicitor General urges that the prohibitory nature of the Fifth
      Amendment, combined with principles of sovereign immunity,
      establishes that the Amendment itself is only a limitation on the power
      of the Government to act, not a remedial provision. The cases cited in
      the text, we think, refute the argument of the United States that “the
      Constitution does not, of its own force, furnish a basis for a court to
      award money damages against the government.”

Id. at 316 n.9 (citations omitted). In Reich, the Court explained that “a long line of
cases” establishes that “due process requires a ‘clear and certain’ remedy for taxes
collected in violation of federal law,” and that “a denial by a state court of a recovery
of taxes exacted in violation of the laws or Constitution of the United States by
compulsion is itself in contravention of the Fourteenth Amendment, the sovereign
immunity States traditionally enjoy in their own courts notwithstanding.” Reich, 513
U.S. at 108, 109-110 (citations and internal quotation marks omitted).

      According to the plaintiffs, these cases (particularly the footnote in First
English) mean that “where the Constitution places an affirmative obligation on the


                                          -11-
State itself, the State cannot rely on state sovereign immunity to defeat a suit that aims
to force it to comply with that obligation.” But that is too broad a reading. Instead,
the cases mean that “where the Constitution requires a particular remedy, such as
through the Due Process Clause for the tax monies at issue in Reich, or through the
Takings Clause as indicated in First English, the state is required to provide that
remedy in its own courts, notwithstanding sovereign immunity.” DLX, Inc. v.
Kentucky, 381 F.3d 511, 528 (6th Cir. 2004) (emphasis added). For the situation at
issue here, the Constitution does not require a “particular” or “clear and certain”
remedy.

      Congress may also abrogate state sovereign immunity by providing an
enforcement mechanism for constitutional violations:

      We have held also that in adopting the Fourteenth Amendment, the
      people required the States to surrender a portion of the sovereignty that
      had been preserved to them by the original Constitution, so that Congress
      may authorize private suits against nonconsenting States pursuant to its
      § 5 enforcement power. By imposing explicit limits on the powers of the
      States and granting Congress the power to enforce them, the Amendment
      fundamentally altered the balance of state and federal power struck by
      the Constitution. When Congress enacts appropriate legislation to
      enforce this Amendment, federal interests are paramount, and Congress
      may assert an authority over the States which would be otherwise
      unauthorized by the Constitution.

Alden, 527 U.S. at 756 (internal citations and quotation marks omitted). See also
United States v. Georgia, 546 U.S. 151, 159 (2006) (“insofar as Title II [of the ADA]
creates a private cause of action for damages against the States for conduct that
actually violates the Fourteenth Amendment, Title II validly abrogates state sovereign
immunity.”). No statutory enforcement mechanism exists here.




                                          -12-
                                         IV.

       The governor asserts sovereign immunity. The plaintiffs argue that sovereign
immunity does not shield the governor because he is an Ex parte Young defendant.
“Under the Ex Parte Young doctrine, a private party can sue a state officer in his
official capacity to enjoin a prospective action that would violate federal law.” 281
Care, 638 F.3d at 632. The doctrine “rests on the premise—less delicately called a
‘fiction’—that when a federal court commands a state official to do nothing more than
refrain from violating federal law, he is not the State for sovereign-immunity
purposes.” Stewart, 563 U.S. at 255 (internal citation omitted). See also Hutchinson,
803 F.3d at 957 (“Enforcement of unconstitutional legislation ‘is simply an illegal act
upon the part of [the] state official,’ and the State may not immunize officials from
suit for such violations of the Constitution.”), quoting Young, 209 U.S. at 159.

       “In determining whether this exception applies, a court conducts ‘a
straightforward inquiry into whether [the] complaint alleges [1] an ongoing violation
of federal law and [2] seeks relief properly characterized as prospective.’” 281 Care,
638 F.3d at 632, quoting Verizon Maryland, Inc. v. Public Serv. Comm’n of
Maryland, 535 U.S. 635, 645 (2002) (alterations added). On the first inquiry, the
official must have “some connection to the enforcement of the challenged laws.”
Calzone v. Hawley, 866 F.3d 866, 869 (8th Cir. 2017), citing Young, 209 U.S. at 157.
See also 281 Care, 638 F.3d at 632. “Without that connection, the officer would be
sued merely ‘as a representative of the state’ in an impermissible attempt to ‘make the
state a party.’” Hutchinson, 803 F.3d at 960, quoting Young, 209 U.S. at 157.
“[T]hat connection does not need to be primary authority to enforce the challenged
law.” 281 Care, 638 F.3d at 632. “Nor does the [state officer] need to have the full
power to redress a plaintiff’s injury in order to have ‘some connection’ with the
challenged law.” Id. at 633.




                                         -13-
       Ruling that the governor is an Ex parte Young defendant, the district court
identified three connections to the enforcement of the State’s Sixth Amendment
obligation to provide indigent defendants with adequate counsel.

                                            A.

       The district court noted the governor’s general-enforcement authority. The
Missouri Constitution says, “The supreme executive power shall be vested in a
governor,” and “The governor shall take care that the laws are distributed and
faithfully executed, and shall be a conservator of the peace throughout the state.” Mo.
Const. art. IV, §§ 1-2. The district court also cited a Missouri statute: “When
directed by the governor, the attorney general, or one of his assistants, shall aid any
prosecuting or circuit attorney in the discharge of their respective duties in the trial
courts and in examinations before grand juries . . . .” § 27.030, RSMo.

       The district court concluded that these provisions make the Missouri governor
like the Georgia governor in Luckey v. Harris, 860 F.2d 1012 (11th Cir. 1988). There,
indigent defendants sought injunctive relief against a governor to remedy Sixth
Amendment violations. Luckey, 860 F.2d at 1013. The Eleventh Circuit held that
Georgia’s governor had “some connection” and was an “appropriate part[y] against
whom prospective relief could be ordered” because:

      According to the Georgia constitution, the governor is responsible for
      law enforcement in that state and is charged with executing the laws
      faithfully. The governor further has the residual power to commence
      criminal prosecutions, and has the final authority to direct the Attorney
      General to “institute and prosecute” on behalf of the state.

Id. at 1016 (internal citations omitted).




                                            -14-
       The governor here argues that this court’s Calzone decision trumps Luckey.
The Calzone plaintiff sought an injunction against the Missouri governor in a
challenge to the constitutionality of a state statute. Calzone, 866 F.3d at 869. This
court held that neither the statute nor the Missouri Constitution’s general-enforcement
provision make the governor an Ex parte Young defendant:

      No provision in Chapter 304 or the statutes defining his executive
      authority specifically authorizes the governor to enforce the vehicle
      inspection statutes. See Mo. Rev. Stat. § 26.010-.225. The Missouri
      Constitution confers upon the governor the duty to “take care that the
      laws are distributed and faithfully executed,” Mo. Const. art. IV, § 2, but
      such a general executive responsibility is an insufficient connection to
      the enforcement of a statute to avoid the Eleventh Amendment. See Fitts
      v. McGhee, 172 U.S. 516, 530 (1899).

Id. at 870.

      The plaintiffs try to distinguish Calzone because the statute there “delegated
enforcement exclusively to the superintendent of the highway patrol,” meaning “[t]he
Governor was not a proper defendant because he has no connection to the statute. . . .
Unlike the statute in Calzone, the State’s constitutional obligation to provide adequate
counsel—and the Governor’s role in its failure to do so—cannot be delegated
exclusively to the MSPD.”

      Although Calzone is factually distinguishable, its guidance on the Missouri
governor’s general-enforcement authority is consistent with this court’s precedent.
See Hutchinson, 803 F.3d at 961; Citizens for Equal Protection v. Bruning, 455 F.3d
859 (8th Cir. 2006), abrogated on other grounds by Obergefell v. Hodges, 135 S. Ct.
2584 (2015).

      In Bruning, the Nebraska governor and attorney general were Ex parte Young
defendants in a suit to enjoin enforcement of a state constitutional amendment.

                                         -15-
Bruning, 455 F.3d at 864. This court found a sufficient connection to the
enforcement of the amendment because “the Governor and the Attorney General have
broad powers to enforce the State’s Constitution and statutes.” Id. The Hutchinson
decision clarifies that statement from Bruning:

      [T]he court’s statement [in Bruning] must be read in context. In
      Bruning, the “broad powers” of the officials included authority to
      enforce the constitutional amendment at issue. The Nebraska attorney
      general has power to enforce the Nebraska Constitution by bringing suit
      for a declaratory judgment that a state statute is unconstitutional, or for
      an injunction prohibiting the enforcement of a state statute on the
      grounds that it is unconstitutional. The Nebraska governor has some
      connection to the enforcement of the Nebraska Constitution because he
      may direct the attorney general to file suit to enjoin application of an
      unconstitutional state statute. That sort of enforcement authority is
      lacking with respect to [the] statute [at issue in Hutchinson] that provides
      only for private civil enforcement.

Hutchinson, 803 F.3d at 961 (internal citations omitted).

      The Bruning and Hutchinson decisions mean that a governor’s general-
enforcement authority is “some connection” if that authority gives the governor
methods of enforcement. The governor in Bruning had a method of enforcement
because he could direct the attorney general to seek equitable relief. But the
governors in Calzone and Hutchinson did not have a comparable enforcement
mechanism.

       Nor does the governor here. The district court’s reliance on section 27.030 is
insufficient because that provision covers aiding prosecution, not defense. The
governor’s general-enforcement authority is not “some connection” to enforcement
of the State’s Sixth Amendment obligation. See Calzone, 866 F.3d at 870. See also
Air Evac EMS, Inc. v. Texas, Dep’t of Ins., Div. of Workers’ Comp., 851 F.3d 507,


                                         -16-
517 (5th Cir. 2017) (“[A] state governor with a broad duty to uphold state law is not
a proper defendant.”); Los Angeles Cnty. Bar Ass’n v. Eu, 979 F.2d 697, 704 (9th
Cir. 1992) (“[A] generalized duty to enforce state law or general supervisory power
over the persons responsible for enforcing the challenged provision will not subject
an official to suit.”); Shell Oil Co. v. Noel, 608 F.2d 208, 211 (1st Cir. 1979) (“The
mere fact that a governor is under a general duty to enforce state laws does not make
him a proper defendant in every action attacking the constitutionality of a state
statute.”).

                                            B.

      The district court ruled the governor had “some connection” because he
“appoints all seven members of the MSPD Commission.” Church, 268 F. Supp. 3d
at 1013, citing § 600.015.1, RSMo (“The commission shall be composed of seven
members . . . appointed by the governor with the advice and consent of the senate.”).
The district court cited the Ninth Circuit’s decision in Eu, where a bar association sued
a governor to challenge a state statute that limited the number of judges in a county.
Eu, 979 F.2d at 699. The governor had “a duty to appoint judges to any
newly-created judicial positions,” which the Ninth Circuit considered to be “a specific
connection to the challenged statute,” placing the governor within Ex parte Young’s
scope. Id. at 704.

       Invoking Eu, the plaintiffs argue: “although the Governor alone cannot solve
the indigent defense crisis in this state, his role in the ongoing violation of those Sixth
Amendment rights through his appointment of MSPD Commissioners, in addition to
his ability to profoundly affect MSPD caseload, is sufficient for Ex parte Young
purposes.” The governor counters with this court’s decision in Balogh v. Lombardi,
816 F.3d 536 (8th Cir. 2016).




                                           -17-
       In Balogh, a Missouri statute gave a private right of action against anyone who,
without the approval of the Director of Corrections, knowingly discloses the identity
of an execution-team member. Balogh, 816 F.3d at 539. The statute also gave the
director authority to select those members. Id. This court ruled that the director’s
selection authority is only “administrative or ministerial,” and not “some connection”
to the statute’s enforcement:

      Although the director’s authority to delineate the members of the
      execution team does affect who might have a private right of action
      against [someone disclosing the identity of execution team members], it
      has nothing to do with an execution team member’s potential prosecution
      of such an action. Selection of the execution team constitutes
      implementation of the statute in an administrative or ministerial sense
      and is not analogous to enforcing the statute’s non-disclosure provision
      through a civil or criminal prosecution. The director’s authority to
      define the members of the execution team is not an enforcement action
      within the meaning of Ex Parte Young and its progeny.

Id. at 546.

       Like in Balogh, appointing members of the MSPD Commission is an
administrative act. See State ex rel. Sikes v. Williams, 121 S.W. 64, 65 (Mo. banc
1909) (“The confirmations by the Senate of appointments made by the Governor are
not legislative acts . . . . Such acts by the Governor concerning appointments are
merely administrative . . . .”). It does not give the governor some connection to the
State’s Sixth Amendment obligation. The Balogh decision, not Eu, binds this court.

                                          C.

      The district court concluded the governor met the “some connection”
requirement because of his appropriation-reduction authority:



                                         -18-
      Governor Greitens’s predecessor, Governor Nixon, affirmatively used
      his executive authority to withhold roughly $7 million in funding
      allocated by the Missouri Legislature to the MSPD, thereby
      demonstrating an even more direct “connection” to the challenged
      conduct. Governor Greitens has since upheld Governor Nixon's
      withholding of funds allocated to the MSPD.

Church, 268 F. Supp. 3d at 1012-13 (internal citation omitted). In addition to arguing
that his appropriation-reduction authority is not “some connection”, the governor
asserts legislative immunity.

       “[S]tate legislators enjoy common-law immunity from liability for their
legislative acts.” Supreme Court of Va. v. Consumers Union of U. S., Inc., 446 U.S.
719, 732 (1980). “[O]fficials outside the legislative branch are entitled to legislative
immunity when they perform legislative functions.” Bogan v. Scott–Harris, 523 U.S.
44, 55 (1998). “Whether an act is legislative turns on the nature of the act, rather than
on the motive or intent of the official performing it.” Id. at 54. The act must be
legislative “in substance,” bearing “all the hallmarks of traditional legislation,” and
“in form,” involving “integral steps in the legislative process.” Id. at 55.

       The district court suggested that the governor’s “withholding of funds is a
legislative function entitled to legislative immunity.” Church, 268 F. Supp. 3d at
1020. It emphasized Abbey v. Rowland, 359 F. Supp. 2d 94, 100 (D. Conn. 2005):

      Nothing could be more integral to the legislative process than [proposing
      a budget]. The Governor’s choices of exactly how to cut the budget may
      have been discretionary, but they were policy choices of broad import.
      The fact that any budget reduction would necessarily have an adverse
      impact on some employment does not change the budgetary decision
      from a legislative to an administrative function.




                                          -19-
       Indeed, the Supreme Court has said that a “discretionary, policymaking decision
implicating the budgetary priorities of the [government] and the services the
[government] provides to its constituents” is a “hallmark[] of traditional legislation.”
Bogan, 523 U.S. at 55-56. And in Missouri, “the budget process . . . begins and ends
with the Governor,” making the governor’s appropriation reduction legislative in
form. See Missouri Health Care Ass’n v. Holden, 89 S.W.3d 504, 508 (Mo. banc
2002). The Missouri Constitution “does not permit the state to spend money it does
not have” and “broadly authorizes the Governor to balance the state’s budget in the
event that state revenues fall below the revenue expectations.” Id. at 506-07, citing
Mo. Const. art. IV, § 27. A Missouri governor’s appropriation reduction is a
legislative act.

       The district court, however, ruled that it was premature to apply legislative
immunity “because it is unclear what the terms of any injunction entered would
include. . . . That finding is subject to change should the Plaintiffs request any
remedies that would violate Gov. Greitens’ immunity from acts ‘integral’ to the
legislative process.” Church, 268 F. Supp. 3d at 1020. By that rationale, the
remedy—not the challenged act—guides whether legislative immunity applies.

       The governor counters: “legislative immunity is an immunity from suit, not
merely an immunity from the award of certain types of relief. The district court’s
rationale would enable any plaintiff to defeat legislative immunity merely by making
a vague and indefinite request for ‘injunctive and declaratory relief.’”

       The Supreme Court’s decision in Consumers Union addresses this issue. There,
the Supreme Court of Virginia, in addition to its inherent authority, used its statutory
authority to promulgate a professional ethics code. Consumers Union, 446 U.S. at
721. The Virginia legislature “vested in the court virtually its entire legislative or
regulatory power over the legal profession.” Id. at 722. The court also had the power
to enforce its professional ethics code. Id. at 722-24.

                                         -20-
       The plaintiffs believed that the code’s provision on attorney advertisement
violated the First Amendment. Id. at 726. They sued the Virginia Court and its chief
justice in his personal and official capacity under 42 U.S.C. § 1983, seeking a
declaration that the provision was unconstitutional and an injunction against its
enforcement. Id. at 725-26. The chief justice and the court asserted legislative
immunity. Id. at 730. The Supreme Court concluded (1) the Virginia court’s
promulgation of the professional ethics code was a legislative act, (2) “the Virginia
Court and its members are immune from suit when acting in their legislative
capacity,” and (3) legislative immunity applies to suits for equitable relief. Id. at 731-
32, 734.

       The Supreme Court, however, did not apply legislative immunity: “If the sole
basis for appellees’ § 1983 action against the Virginia Court and its chief justice were
the issuance of, or failure to amend, the challenged rules, legislative immunity would
foreclose suit against appellants.” Id. at 734 (emphasis added). But the Court
concluded that the Virginia court’s enforcement authority was a non-legislative act:
“the Virginia Court performs more than a legislative role with respect to the State Bar
Code. It also hears appeals from lower court decisions in disciplinary cases, a
traditional adjudicative task; and in addition, it has independent enforcement authority
of its own.” Id. “For this reason the Virginia Court and its members were proper
defendants in a suit for declaratory and injunctive relief.” Id. at 736.

       Under Consumers Union, the “basis” for suit governs whether legislative
immunity “foreclose[s] suit.” The Second Circuit, however, has a different
interpretation of Consumers Union: legislators “must still show, before they are
afforded the protections of legislative immunity as to claims for injunctive relief, that
the requested relief would enjoin them in their legislative capacities.” State
Employees Bargaining Agent Coal. v. Rowland, 494 F.3d 71, 93 (2d Cir. 2007).
According to the Second Circuit, the Consumers Union decision

                                          -21-
      applied legislative immunity to bar plaintiff’s claims for injunctive relief
      insofar as the relief sought would compel the defendants to perform a
      legislative act—the repeal or amendment of the state’s bar code to
      conform with constitutional requirements. The Court concluded,
      however, that legislative immunity did not bar claims for injunctive
      relief that would enjoin the defendant justices from committing a
      distinctly non-legislative act—independent enforcement of the
      unconstitutional provisions of the bar code against particular individuals.



Id. at 88, citing Consumers Union, 446 U.S. at 733-36. The Second Circuit assumed
that the Consumers Union plaintiffs sought “declaratory and injunctive relief that
would have forced the Supreme Court [of Virginia] to amend or repeal the code.” Id.
at 83-84. Through that assumption, the Second Circuit appears to interpret Consumers
Union’s enforcement discussion to mean that if the suit sought only amendment or
repeal, then that suit would have been barred by legislative immunity. Id. By the
Second Circuit’s reading of the case, the suit also sought an injunction against
enforcement, meaning legislative immunity was not a bar in Consumers Union.

       But Consumers Union does not say that the plaintiffs there sought to amend or
repeal the code. The Court’s only reference to amendment or repeal was as a “basis”
for suit—the Virginia court’s “issuance of, or failure to amend, the challenged rules.”
Consumers Union, 446 U.S. at 734. True, the Consumers Union plaintiffs did seek
an injunction against enforcement. But the Virginia’s court’s enforcement of the
professional ethics code also was a basis for suit: “[M]ere enforcement authority does
not create a case or controversy with the enforcement official; but in the circumstances
of this case, a sufficiently concrete dispute is as well made out against the Virginia
Court as an enforcer . . . .” Id. at 736 n.15. In other words, the Virginia court’s
enforcement—in addition to its promulgation—of the professional ethics code was a
non-legislative act that violated the First Amendment, providing a separate basis for
suit not barred by legislative immunity. See Alia v. Michigan Supreme Court, 906

                                         -22-
F.2d 1100, 1107 (6th Cir. 1990) (Wellford, J., dissenting) (analyzing Consumers
Union and concluding “to the extent the individual justices acted in a rulemaking
capacity, they are entitled to legislative immunity, but to the extent they acted in an
enforcement capacity, they are not entitled to claim legislative immunity”) (underlines
added).

       In the end, these ambiguities do not impact the result here. In Consumers
Union, the Supreme Court states: “If the sole basis for appellees’ § 1983 action
against the Virginia Court and its chief justice were the issuance of, or failure to
amend, the challenged rules, legislative immunity would foreclose suit against
appellants.” Consumers Union, 446 U.S. at 734 (emphasis added). In the complaint
here, the plaintiffs allege:

      As chief executive of the State, Governor Greitens bears ultimate
      responsibility for the provision of constitutionally mandated services,
      including indigent defense, to the people of Missouri. The Governor of
      Missouri appoints the members of the Missouri State Public Defender
      Commission, with the advice and consent of the Senate. The Governor
      has claimed the authority to withhold money budgeted to the Missouri
      State Public Defender’s Office and has exercised that claimed authority
      in recent years, including fiscal year 2017.

As discussed above, to the extent the plaintiffs claim that the governor’s general-
enforcement authority and appointment authority are non-legislative acts that lead to
a constitutional violation, the governor is subject to sovereign immunity for those acts
because they do not satisfy Ex parte Young.

       That leaves as “the sole basis” for the plaintiffs’ action against the governor his
appropriation reduction—a legislative act—meaning legislative immunity
“foreclose[s] suit” against him. See id. at 734. The Supreme Court used the word
“suit,” not “remedy.” This approach is consistent with how the Supreme Court treats
sovereign immunity: “Sovereign immunity does not merely constitute a defense to

                                          -23-
monetary liability or even to all types of liability. Rather, it provides an immunity
from suit.” Fed. Mar. Comm’n, 535 U.S. at 766 (emphasis added).

       Even if the governor’s appropriation-reduction authority is not shielded by
sovereign immunity through Ex parte Young, legislative immunity, a separate defense,
forecloses suit against the governor. See Consumers Union, 446 U.S. at 734. See
also Tolman v. Finneran, 171 F. Supp. 2d 31, 37-38 (D. Mass. 2001) (“Short of the
exceptional case, it is unlikely that Ex Parte Young is broad enough to abrogate
legislative immunity and authorize suit against a legislator acting in a purely
legislative capacity.”).3

                                     *******




      3
        The plaintiffs argue that legislative immunity is a personal defense that does
not apply to official-capacity suits, like the one here. They cite Roach v. Stouffer, 560
F.3d 860 (8th Cir. 2009), quoting a Second Circuit decision: “immunity, either
absolute or qualified, is a personal defense that is available only when officials are
sued in their individual capacities; the immunities officials enjoy when sued
personally do not extend to instances where they are sued in their official capacities.”
Roach, 560 F.3d at 870, quoting Almonte v. City of Long Beach, 478 F.3d 100, 106
(2d Cir. 2007). But under Consumers Union, legislative immunity applies to official-
capacity suits. Consumers Union, 446 U.S. at 725-26, 734. See also Scott v. Taylor,
405 F.3d 1251, 1254 n.4, 1255 (11th Cir. 2005) (analyzing Consumers Union and
Kentucky v. Graham, 473 U.S. 159 (1985), and “hold[ing] that the legislator
defendants in the instant official capacity suit for prospective relief are entitled to
absolute immunity.”). The Second Circuit–recognizing the tension between Almonte
and Consumers Union–limited Almonte to “claims against local-level officials, rather
than state officials.” Rowland, 494 F.3d at 86, 88 (“claims for injunctive relief against
defendant state officials, sued in their official capacities, may be barred by the
doctrine of legislative immunity”). To the extent Roach conflicts with Consumers
Union, this court is bound by Consumers Union.

                                          -24-
       The judgment is reversed, and the case remanded for proceedings consistent
with this opinion.4
                      ______________________________




      4
        This court grants the plaintiffs’ motion for leave to file a sur-reply. In reaching
this decision, this court considered the sur-reply attached to the motion.

                                           -25-